                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    S.L. ANDERSON & SONS, INC., et al.,                  CASE NO. C18-0742-JCC
10                           Plaintiffs,                   MINUTE ORDER
11            v.

12    PACCAR, INC., et al.,

13                           Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ joint status report, proposed discovery
18   plan, and request for status conference (Dkt. No. 57). The Court hereby ORDERS the parties to
19   appear at a status conference to set a case schedule on May 28, 2019 at 9:00 a.m. The parties
20   may propose discovery deadlines in this matter at the status conference.
21          The parties have notified the Court that this case is substantially similar to BK Trucking
22   Co. v. PACCAR, Inc., Case No. 15-2282 (D.N.J. 2016). (Dkt. No. 57 at 2.) The parties in BK
23   Trucking have completed fact discovery and are currently conducting expert discovery. (Id.)
24   Plaintiffs request that Defendants produce all materials produced in BK Trucking, while
25   Defendants object and propose limitations on the scope of discovery in this case if the BK
26   Trucking materials are produced. (Id. at 3–7.) Plaintiffs assert that they will seek an order


     MINUTE ORDER
     C18-0742-JCC
     PAGE - 1
 1   compelling Defendants to produce the BK Trucking materials and a ruling on the admissibility of

 2   BK Trucking deposition transcripts at the status conference. (Id. at 4.) The purpose of the May 28

 3   status conference is to set a case schedule in this matter, and the Court will not hear or entertain

 4   any discovery disputes at that time. If the parties are unable to resolve their disagreement as to

 5   the BK Trucking materials, Plaintiffs may file an appropriate motion to compel production of the

 6   materials. In accordance with Local Civil Rule 37, the parties are reminded to meet and confer

 7   before bringing any discovery disputes before the Court.

 8          DATED this 1st day of April 2019.
 9                                                           William M. McCool
                                                             Clerk of Court
10
                                                             s/Tomas Hernandez
11
                                                             Deputy Clerk
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0742-JCC
     PAGE - 2
